1 F.3d 954
72 A.F.T.R.2d (RIA) 93-5755, 93-2 USTC  P 50,477
Dennis W. SCHILLINGER;  Monica L. Schillinger, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 91-70386.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted Aug. 3, 1993.Decided Aug. 12, 1993.

Arthur H. Boelter, Boelter & Gale, Seattle, WA, for petitioners-appellants.
Frank P. Cihlar, Tax Division, U.S. Dept. of Justice, Washington, DC, for respondent-appellee.
Appeal from the Decision of the United States Tax Court.
Before:  WRIGHT, BEEZER and HALL, Circuit Judges.ORDER


1
For the reasons given by the tax court in its opinion, Tax Court Memorandum No. 1990-640, 60 T.C.M.  (CCH) 1470, 1990 WL 209178 (1990), we affirm.


2
AFFIRMED.